UNITED STATES DISTRICT COURT                                            FiLED
WESTERN DISTRICT OF NEW YORK
                                                                     SEP 1 3

DARRYL JABLONSKI,
                                                                       N DiSTR

                     Plaintiff,
                                                       DECISION AND ORDER


                                                        l:18-CV-00597 EAW
COMMISSIONER OF SOCIAL SECURITY,

                     Defendant.



                                   INTRODUCTION


       Represented by counsel. Plaintiff Darryl Jablonski ("Plaintiff) brings this action

pursuant to Title II of the Social Security Act (the "Act"), seeking review of the final

decision of the Commissioner of Social Security (the "Commissioner," or "Defendant")

denying his application for disability insurance benefits ("DIE"). (Dkt. 1). This Court has

jurisdiction over the matter pursuant to 42 U.S.C. § 405(g). Presently before the Court are

the parties' cross-motions for judgment on the pleadings pursuant to Rule 12(c) of the

Federal Rules of Civil Procedure (Dkt. 13; Dkt. 14), and Plaintiffs reply (Dkt. 15). For

the reasons discussed below. Plaintiffs motion (Dkt. 13) is granted in part, and the

Commissioner's motion (Dkt. 14) is denied.




                                           -I-
                                   BACKGROUND


      Plaintiff filed his application for DIE on August 13, 2014. (Dkt. 8 at 15, 71).' In

his application. Plaintiff alleged disability beginning September 1, 2011, due to

posttraumatic stress disorder, hemiated discs in his neck, fibromyalgia, and depression.

{Id. at 71-72). Plaintiffs application was initially denied on December 12, 2014. {Id. at

87-90). At Plaintiffs request, a hearing was held on December 21, 2016, with Plaintiff

testifying in Buffalo, New York before administrative law judge ("ALJ") Timothy M.

McGuan. {Id. at 34-53,97-98). On April 24,2017,the ALJ issued an unfavorable decision.

{Id. at 12-26). Plaintiff requested Appeals Council review; his request was denied on

March 26, 2018, making the ALJ's determination the Commissioner's final decision. {Id.

at 5-9). This action followed.

                                 LEGAL STANDARD


I.     District Court Review


      "In reviewing a final decision ofthe [Social Security Administration ("SSA")], this

Court is limited to determining whether the SSA's conclusions were supported by

substantial evidence in the record and were based on a correct legal standard." Talavera

V. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is "conclusive" if it is

supported by substantial evidence. 42 U.S.C.§ 405(g). "Substantial evidence means more



'      When referencing the page number(s)ofdocket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand comer of each document.

                                          -2-
than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion." Moran v. Astrue, 569 F.3d 108, 112(2d Cir. 2009)

(quotation omitted). It is not the Court's function to "determine de novo whether [the

claimant] is disabled." Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec'y ofHealth & Human Servs., 906 F.2d 856, 860(2d Cir.

1990) (holding that review of the Secretary's decision is not de novo and that the

Secretary's findings are conclusive ifsupported by substantial evidence). However,"[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner's conclusions oflaw." Byam v. Barnhart, 336 F.3d 172,179(2d Cir. 2003)

(citing Townleyv. Heckler, 748 F.2d 109, 112(2d Cir. 1984)).

II.   Disability Determination


       An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning ofthe Act. See Parker v. City ofNew York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not

disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an

impairment, or combination ofimpairments,that is "severe" within the meaning ofthe Act,

in that it imposes significant restrictions on the claimant's ability to perform basic work

activities. Id. § 404.1520(c). If the claimant does not have a severe impairment or




                                           -3 -
combination of impairments, the analysis concludes with a finding of"not disabled." If

the claimant does have at least one severe impairment, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant's impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No.4(the "Listings"). Id. § 404.1520(d). Ifthe impairment meets or medically

equals the criteria of a Listing and meets the durational requirement {id. § 404.1509), the

claimant is disabled. If not,the ALJ determines the claimant's residual functional capacity

("RFC"), which is the ability to perform physical or mental work activities on a sustained

basis, notwithstanding limitations for the collective impairments. See id. § 404.1520(e).

       The ALJ then proceeds to step four and determines whether the claimant's RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§404.1520(1). If the claimant can perform such requirements, then he or she is not

disabled. If he or she cannot, the analysis proceeds to the fifth and final step, wherein the

burden shifts to the Commissioner to show that the claimant is not disabled.              Id.

§ 404.1520(g). To do so, the Commissioner must present evidence to demonstrate that the

claimant "retains a residual functional capacity to perform alternative substantial gainful

work which exists in the national economy" in light of the claimant's age, education, and

work experience. Rosa v. Callahan, 168 F.3d 72, 77(2d Cir. 1999)(quotation omitted);

    also 20 C.F.R. § 404.1560(c).
                                      DISCUSSION


I.     The ALJ*s Decision


       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. § 404.1520(g). Initially, the ALJ determined

that Plaintiff met the insured status requirements of the Act through December 31, 2016.

(Dkt.8 at 17). At step one,the ALJ determined that Plaintiffhad not engaged in substantial

gainful work activity since September 1,2011,the alleged onset date, through his date last

insured of December 31, 2016. {Id. at 17).

       At step two,the ALJ found that,through the date last insured.Plaintiffsuffered from

the severe impairments of "posttraumatic stress disorder, depressive disorder, hemiated

disks [sic] at C4-5 and C5-6 levels, impingement syndrome of the right shoulder, and

bilateral median neuropathies ofthe wrist." {Id.).

       At step three,the ALJ found that, through the date last insured.Plaintiffdid not have

an impairment or combination of impairments that met or medically equaled the severity

of any Listing. {Id. at 18). Specifically, the ALJ considered the requirements of Listings

1.02, 1.04, 11.14, 12.04, and 12.06 in reaching his conclusion. {Id. at 18-20).

       Before proceeding to step four, the ALJ determined that, through the date last

insured. Plaintiff retained the RFC to perform light work as defined in 20 C.F.R.

§ 404.1567(b), with the following additional limitations:

       [Plaintiff] can occasionally interact with the public and occasionally
       understand, remember, and carry out complex and detailed tasks. [Plaintiff]
       is able to do simple, unskilled work.




                                           -5-
{Id. at 20). At step four, the ALJ found Plaintiff was unable to perform any past relevant

work through the date last insured. {Id. at 24).

       At step five, the ALJ relied on the testimony of a vocational expert ("VE") to

conclude that, through the date last insured, considering Plaintiffs age, education, work

experience, and RFC, there were jobs that existed in significant numbers in the national

economy that Plaintiff could perform, including the representative occupations of mail

clerk and inspector. {Id. at 24-25). Accordingly, the ALJ found that Plaintiff was not

disabled as defined in the Act at any time from the alleged onset date through the date last

insured. {Id. at 25-26).

II.    Remand of this Matter for Further Proceedings is Required

       Plaintiff asks the Court to reverse the Commissioner's determination, arguing that:

(1) the ALJ erred in failing to evaluate Plaintiffs condition under Listing 12.15;(2) the

ALJ's findings under paragraphs(B)and(C)ofListings 12.04 and 12.06 were unsupported

by substantial evidence ofrecord; and(3)the ALJ erred in failing to develop the record by

not obtaining treatment notes from the Monsignor Carr Institute. (Dkt. 13-1 at 13-18). As

discussed below, the Court concludes that the ALJ did not appropriately explain why

Plaintiffdid not satisfy the criteria ofparagraph(C)ofListings 12.04 and 12.06,precluding

meaningful review by this Court. Accordingly, the Court finds remand of this matter for

further proceedings necessary.

       A.     The ALJ's Step Three Determination


       Plaintiff makes two arguments regarding the ALJ's step three determination. First,

Plaintiff argues the ALJ should have evaluated Plaintiffs PTSD under Listing 12.15 for
trauma- and stressor-related disorders. (Dkt. 13-1 at 13-15). Second, Plaintiff argues the

ALJ's assessment ofthe criteria ofparagraphs(B)and(C)ofListings 12.04 and 12.06 was

unsupported by substantial evidence. (Jd. at 15-17). For the reasons that follow,the Court

agrees that the ALJ failed to appropriately consider whether Plaintiff satisfied the

paragraph(C)criteria, and accordingly, need not consider whether the failure to consider

Listing 12.15 was reversible error.

       To satisfy the requirements of Listings 12.04, 12.06, or 12.15, Plaintiff must meet

the criteria of paragraph(A)and either paragraph(B)or(C)ofthose Listings. Paragraphs

(B)and (C), under Listings 12.04, 12.06, and 12.15, are identical. See 20 C.F.R. Pt. 404,

Subpt. P, App. 1, §§ 12.04, 12.06, and 12.15. To satisfy the paragraph (B) criteria, a

claimant must "show extreme limitation of one, or marked limitation of two, of the

following areas of mental functioning: 1. Understand, remember or apply information; 2.

Interact with others; 3. Concentrate, persist, or maintain pace;4. Adapt or manage oneself."

Jeffi-ey W v. Berryhill, No. 1:18-CV-0115 (LEK), 2019 WL 2210593, at *7 (N.D.N.Y.

May 22,2019)(quotation omitted). A limitation is "marked"ifit "interferes seriously with

a claimant's ability to function independently, appropriately, effectively,and on a sustained

basis." Id.(quotation and alteration omitted).

       To satisfy the paragraph (C) criteria, a claimant must show "(1) medical

documentation of the disorder for a period of at least two years and (2) evidence of both

(a) medical treatment, mental health therapy, psychosocial support(s), or a highly

structured setting(s) that is ongoing and that diminishes the symptoms and signs of the

mental disorder," as well as "marginal adjustment, that is, the claimant has minimal
capacity to adapt to changes in his environment or to demands that are not already part of

his daily life." Id.(quotation and alterations omitted).

       In deciding Plaintiffs claim, the ALJ provided a relatively robust discussion ofthe

paragraph (B) criteria, and ultimately concluded Plaintiff had: moderate limitations in

understanding, remembering, or applying information; moderate limitations in interacting

with others; mild limitations in concentrating, persisting, or maintaining pace; and mild

limitations in adapting or managing oneself. (Dkt. 8 at 19). Plaintiff has raised a number

of objections to the ALJ's assessment of the paragraph (B) criteria, all of which are

essentially disagreements over the ALJ's view of the medical evidence of record. {See

Dkt. 13-1 at 15-17). Having reviewed the record, the Court finds Plaintiff has not

demonstrated reversible error in the ALJ's assessment ofthe paragraph(B)criteria.

       However,the Court cannot reach the same conclusion as to the ALJ's evaluation of

the paragraph(C)criteria, because the ALJ provided no explanation of how he found the

paragraph (C) criteria were not satisfied, precluding this Court's meaningful review.

Instead, the ALJ simply regurgitated the paragraph(C)criteria, stating:

       With regard to listings 12.04 and 12.06, the record reflects that there is no
       evidence of medical treatment, mental health therapy, psychosocial
       support(s), or a highly structured setting(s) that is ongoing and that
       diminishes the symptoms and signs of the claimant's mental disorder; ^id
       marginal adjustment, which is minimal capacity to adapt to changes in her
       environment or to demands that are not already part of her daily life.

(Dkt. 8 at 19). The ALJ did not cite to any record evidence in support of his findings with

respect to the paragraph (C) criteria, or provide any explanation, beyond reciting the

standard, for how he reached his conclusion. {See id.). Indeed, given that the ALJ twice

referred to the male Plaintiff as "her" in his cursory evaluation ofthe paragraph(C)criteria
                                           -8-
(see id), it appears that the ALJ merely copied and pasted the language of paragraph(C)

into his decision.


       On this record, the Court cannot conclude the ALJ analyzed Plaintiffs condition

under the specific criteria of paragraph (C). "A hearing officer must set forth the crucial

factors justifying his findings with sufficient specificity to allow a court to determine

whether substantial evidence supports the decision," and "[ejven where the hearing

officer's ultimate conclusion is potentially supportable, the Court ought not affirm a

decision where there is a reasonable basis for doubting whether the appropriate legal

standards were applied." Aregano v. Astrue, 882 F. Supp. 2d 306, 320 (N.D.N.Y. 2012)

(quotation omitted)(remanding for fiirther proceedings where ALJ failed to justify his

findings under paragraph (C)). As such, in the absence of meaningful analysis by the ALJ

ofthe paragraph(C)criteria, the Court finds remand for further proceedings is necessary.

See Bohn v. Comm'r ofSoc. Sec., No. 7:10-CV-1078 (TJM/DEP), 2012 WL 1048607, at

*9-10(N.D.N.Y. Mar. 5,2012)(remanding for further proceedings due to ALJ's failure to

offer explanation of assessment of paragraph (C) criteria), report and recommendation

adopted, 2012 WL 1048867 (N.D.N.Y. Mar. 28, 2012); Lewis v. Astrue, No. 11 Civ.

7538(JPO), 2013 WL 5834466, at *31 (S.D.N.Y. Oct. 30, 2013)(remanding for further

proceedings due to ALJ's lack of explanation regarding paragraph(C)criteria).

       B.      PlaintifPs Remaining Arguments


       As set forth above. Plaintiff has identified additional reasons why the

Commissioner's determination requires reversal. However, because the Court has already

determined that remand of this matter for further proceedings is necessary, the Court

                                           -9-
declines to reach these issues. See, e.g., Bell v. Colvin, No. 5:15-CV-01160(LEK), 2016

WL 7017395, at *10 (N.D.N.Y. Dec. 1, 2016)(declining to reach arguments "devoted to

the question whether substantial evidence supports various determinations made by [the]

ALJ" where the court had already determined remand was warranted); Morales v. Colvin,

No. 13 Civ. 06844 (LGS)(DF), 2015 WL 2137776, at *28 (S.D.N.Y. May 4, 2015)(the

court need not reach additional arguments regarding the ALJ's factual determinations

"given that the ALJ's analysis may change on these points upon remand").

                                    CONCLUSION


      For the foregoing reasons. Plaintiffs motion for judgment on the pleadings (Dkt.

13) is granted to the extent that the matter is remanded for further administrative

proceedings. The Commissioner's motion for judgment on the pleadings (Dkt. 14) is

denied. The Clerk of Court is directed to enter judgment and close this case.

      SO ORDERED.




                                                                   ^OLFORD
                                                        States District Judge
Dated: September 13, 2019
       Rochester, New York




                                          - 10-
